We regret that we cannot agree with appellant that the evidence does not support the verdict. It is true he testified the whiskey was kept for his own use for medicinal purposes. This was left to the jury under a proper instruction that if they had a reasonable doubt upon this issue to acquit appellant. We apprehend that able counsel who presented the matter so persuasively before us urged the point with equal plausibility before the jury. The fact that upon the occasion of the two raids upon the premises of appellant a quantity of whiskey was found, one time secreted in the loft, and the other time in rubber hot-water bottles concealed among the bed clothes, furnished some basis for the jury to conclude that the whiskey was not being kept for legitimate medicinal purposes Which would not be likely to prompt such concealment as is here in evidence.
The motion for rehearing is overruled.
Overruled. *Page 422